Citation Nr: 0324705	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  99-13 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to service connection for right knee injury.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945 and September 1951 to September 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg Regional Office (RO).


REMAND

The veteran maintains that he sustained acoustic trauma to 
the right ear and injured his right knee during his period of 
service.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  

It does not appear that service medical records from the 
entire period of the veteran's Reserve service have been 
obtained.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the appropriate 
agency to obtain all of the veteran's 
Reserve service medical records and 
personnel records.  

2.  The RO should then obtain the names 
and addresses of all VA and nonVA medical 
providers who treated the veteran for 
hearing loss and residuals of an injury 
to the right knee since separation from 
service.  After securing the necessary 
releases, the RO should obtain these 
records.  

3.  If necessary, the veteran should be 
scheduled for a VA orthopedic examination 
to determine the nature and etiology of 
his right knee disability.  The claims 
folder must be made available for review 
by the examiner prior to the examination.  
The VA examiner should be asked to render 
an opinion as to whether it is as least 
as likely as not that the veteran's 
current right knee disability was related 
to any injury shown to have occurred in 
service.  

4.  The veteran should also be scheduled 
for a VA audiology examination to 
determine the nature and etiology of any 
current right ear hearing loss.  The 
claims folder must be made available for 
review by the examiner prior to the 
examination.  The examiner should elicit 
and record a history of the veteran's 
noise exposure, including any acoustic 
trauma, during his lifetime.  The 
examiner should render an opinion as to 
whether it is as least as likely as not 
that any current right ear hearing loss 
is related to in-service noise exposure-
including any acoustic trauma.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




